                  Case 1:18-mj-01118-CMS Document 2 Filed 11/20/18 Page 1 of 1


MAGISTRATE'S CRIMINAL MINUTES                                      FILED IN OPEN COURT
REMOVALS (RULE 5 & 5.1)
                                                                   DATE :          t ,/Z.O / 18'   @       ..3: 3 7 p n1

                                                                   TAPE : FTR          TIME IN COURT:         2..() tniiJS
MAGISTRATE CATHERINE M. SALINAS
                                                                   ANGELA SMITH DEPUTY CLERK


CASE NUMBER I :1 i'·   mf· JI Ii                DEFENDANT'S NAME            Er/e.. marceJ h/hotN/t­
AUSA    S�mj'( X�u��... I                     DEFENDANT'S ATTY                  T3n'ot1                sr1/.n
USPO    S±tvut W1'-"'1eN'Sf oon
-----                                       Interpreter

 ./    Initial appearance hearing held.
 ./    Defendant informed of rights.
 /     ORDER appointing Federal Defender Program attorney for defendant.

__     ORDER appointing                                                 attorney for defendant.

__     ORDER defendant shall pay attorney's fees as follows:      -------


 I     Defendant WAIVES removal hearing (as to identity only).       ____ V              WAIVER FILED.

__     Defendant WAIVES preliminary hearing      (
                                                 _    In this district only).      ____            WAIVER FILED.

__     Removal hearing set/reset/cont to                              @   ___ __ ___




__     Removal hearing HELD.               Probable Cause found. Defendant held for removal.

__     Defendant identified as named defendant in allegations. Defendant held for removal to other district.

__     Defendant ordered removed to other district.

__     Commitment issued   ------
                                BOND/PRETRIAL DETENTION HEARING
__     Government motion for detention filed.    Hearing set for   _______                             @   __ _ __




 /     BOND/PRETRIAL DETENTION HEARING HELD                                   Requested in charging district.

__     Government's motion for detention              GRANTED                      DENIED

__     Pretrial detention ORDERED. (Written order to follow    ___          ,) .
 ./    BOND SET at$ u�. 000 .oo

          /     NON-SURETY

       ___      SURETY/CASH:       __      Property Acceptable:    __     Corporate Surety Only

       --- Combination: ------
__     SPECIAL CONDITIONS:      _____ ________________ ___




 ./    BOND FILED. Defendant RELEASED.

__     BOND NOT EXECUTED. DEFENDANT TO REMAIN IN MARSHAL'S CUSTODY.

__     SEE PAGE2
